Citation Nr: 1620593	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a rating evaluation greater than 10 percent for service-connected lumbar spine degenerative disc disease (DDD), for the period prior to May 8, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to August 1985. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran was provided an October 2015 hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1998 rating decision denied a claim to reopen service connection for a cervical spine disability.  The Veteran did not appeal the rating decision and it became final.
 
 2.  The evidence associated with the claims file subsequent to the February 1998 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection a cervical spine disability.

3.  For the period prior to January 31, 2014, DDD of the lumbosacral spine was characterized by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and without incapacitating episodes.

4.  For the period from January 31, 2014, DDD of the lumbosacral spine was characterized by forward flexion to 30 degrees or less, and without incapacitating episodes or ankylosis.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied the claim to reopen service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 
 
 2.  The criteria for reopening the claim for service connection for a cervical spine disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  For the period prior to January 31, 2014, the criteria for a rating in excess of 10 percent for DDD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

4.  For the period from January 31, 2014, the criteria for a rating of 40 percent for DDD of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in February 2012 to the Veteran which met the VCAA notice requirements.  As the Board is granting the claim to reopen, no further discussion of the duties to notify and assist is necessary regarding that claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in February 2012 and May 2014 to assess his lumbar spine condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for a cervical spine disability was previously considered and denied by the RO in a March 1992 rating decision, which found that there was no current disability, and in-service complaints of neck pain were acute and transitory.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  While additional evidence was received within one year of the rating decision, the evidence consisted of an examination of the lumbar spine and left knee and did not discuss the cervical spine.  Accordingly, the 38 C.F.R. § 3.156(b) does not apply and the decision is final. 

A claim to reopen was considered and denied by the RO in a February 1998 rating decision.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and no evidence was received within the one year appeal period and it became final.  38 C.F.R. § 20.1103.

The evidence submitted since the February 1998 rating decision includes VA medical treatment evidence dated September 2012, showing a current diagnosis of degenerative arthritis of the cervical spine.  Other VA treatment records include a subjective history of chronic neck pain since a motor vehicle accident while in service.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence suggests that there is a current neck disability and also suggests continuity of pain.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a cervical spine disability.

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for DDD of the Lumbar Spine

The Veteran's service-connected DDD of the lumbar spine is rated as 10 percent disabling under Diagnostic Code 5243 for the period prior to May 8, 2014, and 40 percent disabling thereafter.  38 C.F.R. § 4.71a (2015).  At the October 2015 Board hearing, he stated that he was satisfied with the 40 percent evaluation, but believes that the higher rating should be in effect for the entire appeal period.
 
Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Note (2).

A private treatment note of January 2012 describes range of motion of the spine as "normal."  A February 2012 magnetic resonance imaging scan of the lumbar spine revealed degenerative changes at L5-S1 level which causes moderate bilateral foraminal stenosis and no central canal stenosis and no acute fracture or other abnormality of the spine.   

At the February 2012 VA examination, forward flexion was to 75 degrees, with pain at 65 degrees.  Extension was to 20 degrees, with pain at 15 degrees.  Right and left lateral flexion were to 20 degrees, with pain at 15 degrees.  Right lateral rotation was to 20 degrees, with pain at 15 degrees, and left lateral rotation was to 15 degrees, with pain at 15 degrees.  There was no additional limitation of motion after repetitive testing.  The examiner reported that the Veteran had functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine manifested by less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  No guarding or muscle spasm was noted.  The examiner discussed a February 2012 x-ray of the spine that showed retrolisthesis at L5-S1 but no other evidence of acute bony abnormalities.  

A November 2012 VA treatment record noted that the Veteran's active range of motion of the lumbar spine while standing reflected flexion within normal limits with fingertips to 4 inches from the floor with complaints of increased lower lumbar pain and extension 25% decreased with complaint of upper lumbar pain.  

A January 2014 VA treatment record noted complaints of worsening back pain and reflected active range of motion on flexion while standing fingertips to knees and extension 75% decreased with complaints of increased pain from L4-S2 in midline.  VA examination in May 2014 reflected forward flexion to 30 degrees with pain throughout range of motion testing.  

The Board finds that a rating in excess of 10 percent is not warranted under the general rating formula for the period prior to January 31, 2014, because forward flexion of the thoracolumbar spine of 60 degrees or less has not been objectively shown.  Rather, the medical evidence shows that, even when taking painful motion into account, the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 65 degrees at the February 2012 VA examination.  Additionally, the evidence does not show flare-ups that are severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran argued in his Substantive appeal that abnormal spinal contour was noted in a November 7, 2012 VA examination and referenced in Dr. B.D. when he read the January 2012 MRI.  Review of the record does not reflect a November 2012 VA examination, although the Veteran did have a fairly comprehensive VA outpatient treatment visit along with electromyography testing on that date.  Review of the November 2012 VA treatment record reflects that the examiner noted the Veteran's posture had a minimal forward head and flattened cervical and lumbar lordosis. Examination on that date reflected flexion within normal limits and did not describe any spasm or guarding.  Furthermore, VA examination in 2012 specifically found no muscle spasm or guarding resulting in abnormal spinal contour.  While the 2012 MRI and Dr. D noted the retrolisthesis, they did not note scoliosis, lordosis or kyphosis.  Accordingly, a higher rating is not warranted.  

The Board acknowledges the Veteran's range of motion pain, which was present at 65 degrees or greater during forward flexion range of motion testing in February 2012.  However, the examination report also indicated that the Veteran had no other additional limitations upon repetitive motion testing.  Thus, any additional limitation due to pain does not more nearly approximate a finding of limitation of flexion of the thoracolumbar spine to less than 60 degrees.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5243; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Overall, the currently assigned 10 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lower back disability during the period prior to January 31. 2014. 

Nor is there evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent evaluation under the criteria for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board acknowledges the Veteran's statement that his pain and decreased mobility affects his work and daily life.  The Veteran is competent to report his observable lower back symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability such as it relates to the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board finds the VA examination report of February 2012 to be highly probative as to the nature and severity of the Veteran's lower back disability.  The report was based on a physical examination and a review of the entire claims file, and provided sufficient information to allow the Board to apply the schedular criteria. 

The Board has also considered whether a separate evaluation is warranted based on neurological disorders associated with the service-connected back disability; however, the Veteran is already service-connected for right and left lower extremity sciatic radiculopathy or neuropathy. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lower back disability for the period prior to January 31, 2014.

On January 31, 2014, the Veteran submitted a statement indicating that his lumbar spine condition had worsened.  A VA examination of May 2014 supported increasing his evaluation to 40 percent.  Specifically, forward flexion was to 30 degrees, with pain throughout range of motion testing.  As noted, the Veteran has indicated that he is satisfied with the 40 percent rating evaluation, but seeks an earlier effective date for the increase.  The Board finds that an earlier effective date of January 31, 2014, the date he informed VA that his condition had worsened, is warranted for the 40 percent rating evaluation.  To that extent only, the claim is granted.  To the extent that he seeks a higher rating prior to January 31, 2014, however, the claim is denied for the reasons discussed above.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  At the October 2015 Board hearing, he noted that he is currently employed in sales.  Accordingly, a claim for TDIU has not been raised. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  Regarding his lower back, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's back disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disability is granted.

Entitlement to a rating in excess of 10 percent for DDD of the lumbosacral spine for the period prior to January 31, 2014 is denied.

Entitlement to a rating in of 40 percent for DDD of the lumbosacral spine for the period from January 31, 2014 is granted.


REMAND

The Veteran contends that his current cervical spine DDD was caused by an in-service motor vehicle accident that also caused his service-connected lumbar spine disability.  March 1985 service treatment records show that he injured his lumbar and cervical spine in a motor vehicle accident.  As noted above, a September 2012 VA treatment record shows that he has a current diagnosis of degenerative arthritis of the cervical spine.  

An examination with nexus opinion is necessary to assist in determining whether the current cervical spine condition is related to service or the service-connected lumbar spine condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine condition is related to service or the service-connected lumbar spine condition.

The examiner is specifically asked to address the March 1985 service treatment records showing that the Veteran injured his cervical spine in a motor vehicle accident, a September 1997 VA treatment record showing that he injured his neck at work when he was hit on the head with a piece of equipment, and the September 2012 VA treatment record showing a current diagnosis of degenerative arthritis of the cervical spine.  The examiner is also asked to address the Veteran's competent report of continuous neck pain ever since the in-service injury.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


